         Case 1:19-cv-12078-WGY Document 16 Filed 04/27/20 Page 1 of 7



                       UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS



                                      )
ELVIS HENRY IDADA,                    )
                                      )
                   Petitioner,        )
                                      )
             v.                       )         CIVIL ACTION
                                      )         NO. 19-12078-WGY
STEPHEN SPAULDING,                    )
                                      )
                   Respondent.        )
                                      )



YOUNG, D.J.                                          April 27, 2020


                                    ORDER



     This pro se petition for a writ of habeas corpus lacks

merit.     Yet the government contends that the petitioner cannot

even raise his claims on the merits before this Court because he

has not exhausted the prison’s administrative grievance

procedures as required by the Prison Litigation Reform Act of

1995 (“PLRA”), 42 U.S.C. § 1997e(a).         The Court rejects the

government’s argument and issues this opinion to clarify that

the PLRA’s strictures do not apply to this habeas petition, nor

do other exhaustion doctrines bar this petitioner from

presenting his claims in this Court on the merits.




                                     [1]
      Case 1:19-cv-12078-WGY Document 16 Filed 04/27/20 Page 2 of 7



     Elvis Henry Idada (“Idada”) petitions this Court, under 28

U.S.C. § 2241, to credit his prior year-long incarceration in

state prison for possession and distribution of eavesdropping

devices towards his subsequent 51-month federal sentence for

wire fraud.    As an alternate route to the same goal, Idada asks

the Court “to retroactively designate the state facility in

which he served his sentence a place of federal confinement.”

Mem. L. Supp. Pet. Habeas Corpus (“Pet.”) 3, ECF No. 1 (citing

Barden v. Keohane, 921 F.2d 476, 478-79 (3d Cir. 1990)).          The

respondent (“the government”) has moved for summary judgment.

ECF Nos. 10-13.

     The Court GRANTS the motion for summary judgment because,

as the government rightly points out, Idada completed his state

prison sentence before his federal conviction and sentencing.

His completed state incarceration can neither be credited to his

later federal sentence nor retroactively deemed federal

confinement.   See 18 U.S.C. § 3585; Ysabel v. Sabol, 645 F.

Supp. 2d 37, 39 (D. Mass. 2009) (Gorton, J.) (“Judicial review

of the [Federal Bureau of Prisons]’ decision to grant a nunc pro

tunc designation of a state facility for service of a federal

sentence is limited to abuse of discretion.”).

     Not content with this straightforward path to victory, the

government first argues that the PLRA bars Idada from

petitioning this Court because he has not properly exhausted his

                                  [2]
      Case 1:19-cv-12078-WGY Document 16 Filed 04/27/20 Page 3 of 7



administrative remedies, faulting “Idada’s decision to forego

his rights and bring this untimely action.”       Resp’t’s Mem. Supp.

Mot. Dismiss or Alt. Summ. J. (“Resp’t’s Mem.”) 7, ECF No. 11.

The government’s argument is erroneous for several reasons.

     First, the government fails to reckon with the ample

authority, including from other sessions of this Court, stating

that the PLRA’s exhaustion requirement does not apply to habeas

petitions under 28 U.S.C. § 2241.       See, e.g., Putnam v. Winn,

441 F. Supp. 2d 253, 255 (D. Mass. 2006) (Saris, J.) (“[T]he

PLRA does not apply to any requests for collateral relief under

28 U.S.C. §§ 2241, 2254, or 2255.” (quoting, with alteration,

Walker v. O’Brien, 216 F.3d 626, 628–29 (7th Cir. 2000)));

Fazzini v. Northeastern Ohio Corr. Ctr., 473 F.3d 229, 235 (6th

Cir. 2006) (“[I]n contrast to the PLRA, § 2241’s exhaustion

requirement is not statutorily required.”); Skinner v. Wiley,

355 F.3d 1293, 1294 (11th Cir. 2004) (per curiam); Monahan v.

Winn, 276 F. Supp. 2d 196, 204 (D. Mass. 2003) (Gertner, J.);

Mayberry v. Pettiford, 74 F. App’x 299, 299 (5th Cir. 2003) (per

curiam); Carmona v. U.S. Bureau of Prisons, 243 F.3d 629, 634

(2d Cir. 2001).   The government does cite one decision from

another session of this Court that applied (without analysis)

the PLRA exhaustion bar to a § 2241 petition, but misleadingly

alters the quotation of that case to say incorrectly that

appellate courts have also done so.       See Resp’t’s Mem. 6

                                  [3]
      Case 1:19-cv-12078-WGY Document 16 Filed 04/27/20 Page 4 of 7



(quoting Cardona v. Winn, 170 F. Supp. 2d 131, 131-32 (D. Mass.

2001) (Keeton, J.), with misleading bracketed additions).             They

have not, and the cited decision did not assert otherwise.

     Even were the PLRA generally to govern § 2241 habeas

petitions, the statutory exhaustion requirement does not apply

in this case.   The PLRA establishes that “[n]o action shall be

brought with respect to prison conditions under section 1983 of

this title, or any other federal law, by a prisoner confined in

any jail, prison, or other correctional facility until such

administrative remedies as are available are exhausted.”          42

U.S.C. § 1997e(a) (emphasis added).      The petitioner here does

not challenge the “conditions” of his confinement, but rather

the “fact or duration of confinement itself.”        Porter v. Nussle,

534 U.S. 516, 527 (2002) (quoting McCarthy v. Bronson, 500 U.S.

136, 140 (1991)) (distinguishing between “conditions” and “fact

or duration” confinement with respect to the PLRA’s exhaustion

requirement); see also Regelman v. Weber, No. 10-675, 2011 WL

1085685, at *3 (W.D. Pa. Mar. 21, 2011); García-Delgado v.

Puerto Rico, No. 09-1171(JAF), 2009 WL 2168811, at *2 (D.P.R.

July 17, 2009); McIntosh v. U.S. Parole Comm’n, 115 F.3d 809,

812 (10th Cir. 1997).    Put simply, the PLRA’s exhaustion

requirement does not apply because Idada does not complain

“about prison life,” Nussle, 534 U.S. at 532 -- he wants out of

prison.   Such a suit falls outside the PLRA’s domain.
                                  [4]
         Case 1:19-cv-12078-WGY Document 16 Filed 04/27/20 Page 5 of 7



     Moreover, the PLRA’s exhaustion requirement allows certain

exceptions, at least one of which appears to apply here.             The

Supreme Court has explained that an administrative remedy is not

“available” within the meaning of the PLRA -- and thus need not

be exhausted -- when prison “officials misled . . . individual

inmates so as to prevent their use of otherwise proper

procedures.”      Ross v. Blake, 136 S. Ct. 1850, 1860 & n.3 (2016).

Here, Idada has submitted an affidavit stating that his case

manager told him he had exhausted his administrative remedies

and that his next step would be to file a petition in this

Court.     Supp. Aff. Pet’r (“Aff.”) 2, ECF No. 15. 1       The government

has not contradicted this assertion.         Thus, even under the

PLRA’s exhaustion standard, Idada’s petition would not be

barred.

     Laying the PLRA aside, there remains a common law

requirement of exhaustion of administrative remedies before

filing this § 2241 petition.        Rogers v. United States, 180 F.3d

349, 357-58 (1st Cir. 1999); see also Woodford v. Ngo, 548 U.S.

81, 88-89 (2006) (“[N]o one is entitled to judicial relief for a


     1 Although the affidavit reports that Idada had this
conversation with his case manager on October 17, 2019 -- ten
days after filing the petition in this Court -- that timeline
makes little sense and appears to be an error. Mindful of its
obligation to construe pro se filings liberally, Estelle v.
Gamble, 429 U.S. 97, 106 (1976), the Court disregards this date.
In any case, nothing turns on this date since the petition lacks
merit on other grounds.
                                     [5]
      Case 1:19-cv-12078-WGY Document 16 Filed 04/27/20 Page 6 of 7



supposed or threatened injury until the prescribed

administrative remedy has been exhausted.” (citations omitted));

Darby v. Cisneros, 509 U.S. 137, 153–54 (1993) (common law

“exhaustion doctrine[s] . . . apply as a matter of judicial

discretion”).   In contrast to the PLRA, the “common law

exhaustion rule . . . can be waived if exhaustion would be

futile.”   Putnam, 441 F. Supp. 2d at 255 (citing Richmond v.

Scibana, 387 F.3d 602, 604 (7th Cir. 2004)).

     The government does not assert that Idada’s requests, had

he properly exhausted administrative channels, would have been

anything other than futile.     Indeed, Idada received a written

communication by the Designation and Sentence Computation Center

of the Federal Bureau of Prisons (“BOP”) stating plainly that 18

U.S.C. § 3585(b) “preclude[d] the application of credit for time

that had been credited against another sentence,” indicating the

BOP’s stance that it could not alter Idada’s prison time.             Pet.,

Ex. 1, Letter from Shannon Rodriguez 1, ECF No. 1-1.

Furthermore, Idada’s case manager advised him that his only

remaining avenue for relief would be this Court. Aff. 2.          The

Court waives the common law exhaustion requirement and allows

Idada to present his claims on the merits.

Conclusion

     The government raised arguments plagued by error in order

to bolster its otherwise correct position that Idada should be

                                  [6]
      Case 1:19-cv-12078-WGY Document 16 Filed 04/27/20 Page 7 of 7



denied habeas relief.    It asserted that the PLRA applies to

habeas petitions, without addressing the contrary authority of

numerous circuit courts and other sessions of this Court; that

the PLRA’s exhaustion requirement applies to Idada’s particular

claims, notwithstanding the statute’s limited application to

suits challenging “prison conditions”; and it neglected to

assess whether Idada met any of the exceptions to exhaustion

available to prisoners under either the PLRA or the common law.

The Court rejects this effort to extend the reach of the PLRA

and improperly “impose[] extra-statutory limitations on a

prisoner’s capacity to sue.”     Ross, 136 S. Ct. at 1857 n.1.

Idada was entitled to petition this Court.

     Nonetheless, the petition lacks merit for the reasons

articulated in the government’s memorandum.       The government’s

motion for summary judgment is GRANTED and, accordingly, the

petition for a writ of habeas corpus is DENIED.



     SO ORDERED.


                                             /s/ William G. Young____
                                             WILLIAM G. YOUNG
                                             DISTRICT JUDGE




                                  [7]
